

117 S2032 IS: Afghan Allies Protection Act of 2021
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2032IN THE SENATE OF THE UNITED STATESJune 10, 2021Mrs. Shaheen (for herself, Ms. Ernst, Mr. Wicker, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo extend and modify the Afghan Special Immigrant Visa Program, to postpone the medical exam for aliens who are otherwise eligible for such program, to provide special immigrant status for certain surviving spouses and children, and for other purposes.1.Short titleThis Act may be cited as the Afghan Allies Protection Act of 2021.2.Sense of CongressIt is the sense of Congress that—(1)section 1248(h) of the Refugee Crisis in Iraq Act of 2007 (Public Law 110–181; 8 U.S.C. 1157 note) requires the Secretary of Homeland Security, the Secretary of State, and the Secretary of Defense to designate senior coordinating officials, with sufficient expertise, authority, and resources, to carry out duties relating to the issuance of special immigrant visas under that Act and the Afghan Allies Protection Act of 2009 (Public Law 111–8; U.S.C. 1101 note); (2)the Secretary of Homeland Security, the Secretary of State, and the Secretary of Defense should take all necessary steps to designate such senior coordinating officials;(3)all criteria relating to the requirements for special immigrant visa applicants under the Refugee Crisis in Iraq Act of 2007 (Public Law 110–181; 8 U.S.C. 1157 note) and the Afghan Allies Protection Act of 2009 (Public Law 111–8; 8 U.S.C. 1101 note) should be implemented on the date of the enactment of this Act;(4)in the case of any individual with respect to whom the Chief of Mission has erroneously denied a request for approval to apply for a special immigrant visa under the Refugee Crisis in Iraq Act of 2007 (Public Law 110–181; 8 U.S.C. 1157 note) or the Afghan Allies Protection Act of 2009 (Public Law 111–8; 8 U.S.C. 1101 note), the Chief of Mission should reopen such requests sua sponte, including for any individual who has—(A)not appealed;(B)submitted an appeal; or(C)had an appeal denied; and(5)appropriate steps should be taken to ensure that applications for such special immigrant visas continue to be processed fairly and expeditiously in the event of a reduction of in-country personnel. 3.Extension and modification of the Afghan Special Immigrant Visa ProgramSection 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—(1)in paragraph (2)—(A)in subparagraph (A)—(i)by amending clause (ii) to read as follows:(ii)was or is employed in Afghanistan on or after October 7, 2001, for not less than 1 year—(I)by, or on behalf of, the United States Government; or(II)by the International Security Assistance Force (or any successor name for such Force) in a capacity that required the alien, while traveling off-base with United States military personnel stationed at the International Security Assistance Force (or any successor name for such Force), to serve as an interpreter or translator for such United States military personnel; and; (ii)in clause (iii), by striking ; and and inserting a period; and (iii)by striking clause (iv);(B)in subparagraph (D)(ii)(I)(bb)—(i)in the matter preceding subitem (AA), by inserting per denial or revocation after written appeal; and(ii)in subitem (AA), by inserting or thereafter at the discretion of the Secretary of State after in writing;(C)by striking subparagraph (E); and(D)by redesignating subparagraph (F) as subparagraph (E); (2)in paragraph (3)(F)—(A)in the subparagraph heading, by striking 2021 and inserting 2022;(B)in the matter preceding clause (i)—(i)by striking exhausted,, and inserting exhausted,; and (ii)by striking 26,500 and inserting 46,500; (C)in clause (i), by striking December 31, 2022 and inserting December 31, 2023;; and(D)in clause (ii), by striking December 31, 2022 and inserting December 31, 2023;; (3)in paragraph (4)(A), by inserting , including Chief of Mission approval, after so that all steps; and (4)in paragraph (13), in the matter preceding subparagraph (A), by striking January 31, 2023 and inserting January 31, 2024.4.Postponement of medical exam for Afghan allies who are eligible for special immigrant visas(a)AuthorizationThe Secretary of State or the Secretary of Homeland Security may waive any requirement to undergo a medical exam under section 232 of the Immigration and Nationality (8 U.S.C. 1222), or any other applicable requirement to undergo a medical exam prior to admission to the United States, for aliens described in section 602(b)(2) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note). (b)DurationA waiver under subsection (a) shall be for a period of 1 year, which may be extended for additional 1-year periods.(c)Requirement for medical exam after admission(1)In generalThe Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall ensure that an alien who does not undergo a medical exam prior to admission to the United States pursuant to this section receives such an exam not later than 90 days after the date on which the alien is admitted to the United States.(2)ReportWith respect to each such alien, not later than 1 year after the date on which the waiver authority under subsection (a) is exercised, and not later than the date that is 1 year after the date on which any extension under subsection (b) is granted, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall submit to the appropriate committees of Congress a report on the medical exams undertaken by the alien under paragraph (1). (d)NotificationWith respect to each alien for whom the Secretary of State or the Secretary of Homeland Security exercises the waiver authority under subsection (a) or extends such a waiver under subsection (b), the Secretary of State or the Secretary of Homeland Security, as applicable, shall notify the appropriate committees of Congress as soon as practicable thereafter.(e)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Armed Services, the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Homeland Security of the House of Representatives. 5.Special immigrant status for certain surviving spouses and children(a)Immigration and Nationality ActSection 101(a)(27)(D) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(D)) is amended—(1)by striking an immigrant who is an employee and inserting “an immigrant who—(i)is an employee; and(2)by striking grant such status; and inserting “grant such status; or(ii)is the surviving spouse or child of an employee of the United States Government abroad: Provided, That the employee performed faithful service for a total of not less than 15 years or was killed in the line of duty;.(b)Afghan Allies Protection Act of 2009Section 602(b)(2)(C) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—(1)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and moving such items 2 ems to the right;(2)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right;(3)in the matter preceding subclause (I), as redesignated, by striking An alien is described and inserting the following: (I)In generalAn alien is described; (4)in clause (i)(I), as redesignated, by striking who had a petition for classification approved and inserting who had submitted an application to the Chief of Mission; and(5)by adding at the end the following:(II)Employment requirementsAn application by a surviving spouse or child of a principal alien shall be subject to employment requirements set forth in subparagraph (A) as of the date of the principal alien’s filing of an application for the first time, or if no application has been filed, the employment requirements as of the date of the principal alien’s death..(c)Refugee Crisis in Iraq Act of 2007Section 1244(b)(3) of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note) is amended—(1)by striking described in subsection (b) and inserting in this subsection;(2)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right;(3)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving such clauses 2 ems to the right;(4)in the matter preceding clause (i), as redesignated, by striking An alien is described and inserting the following:(A)In generalAn alien is described; (5)in subparagraph (A)(i), as redesignated, by striking who had a petition for classification approved and inserting who submitted an application to the Chief of Mission; and(6)by adding at the end the following:(B)Employment requirementsAn application by a surviving spouse or child of a principal alien shall be subject to employment requirements set forth in paragraph (1) as of the date of the principal alien’s filing of an application for the first time, or if the principal alien did not file an application, the employment requirements as of the date of the principal alien’s death..(d)Effective dateThe amendments made by this section shall be effective on June 30, 2021, and shall have retroactive effect. 6.Conversion of petitions for special immigrant status for certain IraqisSection 2 of Public Law 110–242 (8 U.S.C. 1101 note) is amended by striking subsection (b) and inserting the following: (b)DurationThe authority under subsection (a) shall expire on the date on which the numerical limitation specified under section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 8 U.S.C. 1157 note) is reached..